UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6889



MARK ULYSSES KNIGHTNOR,

                                                Plaintiff - Appellant,

             versus


WARDEN STEPHEN DOTSON; CHIEF        SELMAN;   AWHP
BEALER; CCA; RUFUS FLEMINGS,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-173-2)


Submitted:    September 11, 2003         Decided:    September 24, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Ulysses Knightnor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Ulysses Knightnor appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A (2000).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Knightnor v. Dotson, No. CA-03-173-2 (E.D. Va.

May 28, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2